Judgment, Supreme Court, New York County (Michael Sonberg, J.), rendered June 14, 2010, as amended June 29, 2010, convicting defendant, after a jury trial, of auto stripping in the second degree and possession of burglar’s tools in the second degree, and sentencing him, as a second felony offender, to an aggregate term of 2 to 4 years, unanimously affirmed.
Defense counsel affirmatively waived the absence of an interpreter during part of the voir dire proceedings (see People v Keen, 94 NY2d 533, 538 [2000]). As an alternate holding, we find defendant’s argument that he was constructively absent due to the lack of an interpreter to be without merit. Although defendant was generally assisted by an interpreter during pretrial proceedings and trial, the record does not indicate that he lacked a sufficient understanding of the English language to be able to understand the questioning of venire persons, or that a language barrier prevented him from being able to communicate with his counsel (see People v Santos, 46 AD3d 365, 366 [2007], lv denied 10 NY3d 844 [2008]). Concur — Mazzarelli, J.P., Catterson, DeGrasse, Richter and Manzanet-Daniels, JJ.